                           IN THE UNITED STATES DISTRICT COURT FOR
                               THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION


 MOUNTAIN VALLEY PIPELINE, LLC,   )
                                  )
           Plaintiff,             )
                                  )
                                  )
 v.                               )                               Case No. 7:17-CV-492-EKD
                                  )
                                  )
 EASEMENTS TO CONSTRUCT, OPERATE, )
 AND MAINTAIN A NATURAL GAS       )
 PIPELINE OVER TRACTS OF LAND IN  )
 GILES COUNTY, CRAIG COUNTY,      )
 MONTGOMERY COUNTY, ROANOKE       )
 COUNTY, FRANKLIN COUNTY, AND     )
 PITTSYLVANIA COUNTY, VIRGINIA,   )
 et al.,                          )
                                  )
           Defendants.            )


                            STIPULATION OF DISMISSAL FOR VA-FR-008

                       Pursuant to Fed. R. Civ. 41(a)(1)(A)(ii) and 71.1(i)(1)(B), plaintiff,

 Mountain Valley Pipeline, LLC (“MVP”), by counsel, and defendant, Lucy A. Price, by

 counsel, hereby stipulate to dismissal without prejudice of this action as to this defendant

 and the following tract:

            5.38 ACRES OF LAND, MORE OR LESS, LOCATED IN FRANKLIN
            COUNTY, VIRGINIA, BEING A PORTION OF FRANKLIN COUNTY
            TAX MAP PARCEL NO. 0240003400 AND BEING MVP PARCEL NO.
            VA-FR-008, OWNED BY LUCY A. PRICE.




 Abingdon: 1077283-1
Case 7:17-cv-00492-EKD Document 1307 Filed 09/19/19 Page 1 of 3 Pageid#: 33775
                                                                                                     2

                       In explanation, MVP has acquired easements over the property by

 agreement with defendant for just compensation, and the property no longer needs to be

 condemned. The deposit being held by the Court for this property may be refunded to

 MVP.

                       This action shall remain pending as to all other properties and defendants.

                       WHEREFORE, the foregoing tract and defendant are dismissed without

 prejudice.

                                                   Respectfully submitted,

                                                   MOUNTAIN VALLEY PIPELINE, LLC

                                                   By Counsel

 Wade W. Massie
  VSB No. 16616
 Seth M. Land
  VSB No. 75101
 PENN, STUART & ESKRIDGE
 P. O. Box 2288
 Abingdon, VA 24212
 Telephone: 276-628-5151
 Facsimile: 276-628-5621
 wmassie@pennstuart.com
 sland@pennstuart.com

 By /s/ Seth M. Land
        Seth M. Land




 Abingdon: 1077283-1
Case 7:17-cv-00492-EKD Document 1307 Filed 09/19/19 Page 2 of 3 Pageid#: 33776
                                                                                                  3

                                                   LUCY A. PRICE

                                                   By Counsel

 Paul B. Terpak
 VSB No. 20209
 Kevin F.X. DeTurris
 VSB No. 65400
 BLANKINGSHIP & KEITH, P.C.
 4020 University Drive, Suite 300
 Fairfax, Virginia 22030
 Telephone: 703-691-1235
 Facsimile: 703-691-3913
 pterpak@bklawva.com
 kdeturris@bklawva.com

 By /s/ Kevin F.X. DeTurris
        Kevin F.X. DeTurris


                                       CERTIFICATE OF SERVICE

                       I hereby certify that, on September 19, 2019, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which will send

 notification of such filing to counsel of record.


                                                               /s/ Seth M. Land
                                                                  Seth M. Land




 Abingdon: 1077283-1
Case 7:17-cv-00492-EKD Document 1307 Filed 09/19/19 Page 3 of 3 Pageid#: 33777
